Citation Nr: 0826172	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-31 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which service connection for asbestosis as 
the result of asbestos exposure was denied.

The veteran testified before the undersigned Veterans Law 
Judge in June 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in July 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
residuals of exposure to asbestos.  

The medical evidence reflects clinical findings as early as 
1992 of pleural changes and other findings suggestive of 
asbestosis.  VA examination conducted in 2001 diagnosed 
restrictive lung disease and a history of asbestos exposure.

The veteran avers he was exposed to asbestos while working in 
the boiler room of a steel oceangoing steam tug during active 
service.  He worked in the boiler room as a fireman.  During 
his time on board the tug, it went through overhaul at a 
shipyard in Berkley, Virginia.  The boiler and generator were 
worked on extensively and he and others were exposed to 
asbestos daily during that time period.

The National Personnel Records Center (NPRC) has been unable 
to find the veteran's service records and has determined they 
were destroyed in the 1973 fire.  

The veteran has presented the statement of a fellow soldier 
who worked with him, the U.S. Army publication, 
"Specifications for the Construction and Equipment of 149-
ft. Steel Ocean-Going Steam Tugs (Specifications)," and his 
testimony before the undersigned Veterans Law Judge in June 
2008.

The buddy statement, submitted in May 2007, attests to the 
fact that the individual served with the veteran in the 
boiler room of the tugboat when the boat was in the shipyard 
of Berkeley, Virginia during the summer of 1954, and that 
extensive repairs were completed in the boiler.

This statement corroborates the veteran's testimony and the 
Board finds this statement, the veteran's testimony, and the 
Specifications, sufficient evidence of his exposure to 
asbestosis.

However, the veteran further testified, and the records show, 
that he sustained post-service exposure to asbestos while 
employed with Military Sea Transport and in the Public 
Service.  The veteran testified that he worked for Military 
Sea Transport for approximately five years and sustained 
about six weeks' exposure to asbestos in that time.  For the 
Public Service Electric and Gas, he worked for 18 years, the 
last six years of which, he testified, were in maintenance 
during which the facility went through overhaul.

The record thus presents several sources of exposure to 
asbestos, both during active service and after.  VA 
examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of the veteran's 
claimed respiratory disorders.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006).





Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non- 
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Schedule the veteran for examination 
by an appropriate medical professional to 
determine the nature, extent, and 
etiology of his claimed residuals of 
exposure to asbestos.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, a copy of this remand, 
and the transcript of the veteran's June 
2008 testimony must be sent to the 
examiner for review.

The examiner is to provide the following 
opinion:  whether it is at least as 
likely as not that any diagnosed 
respiratory pathology, to include the 
residuals of exposure to asbestos, had 
its onset during active service or is in 
any way the result of the veteran's 
active service or any incident therein 
including exposure to asbestos.

The examiner must provide a complete 
rationale for any opinions expressed.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for the residuals of exposure to 
asbestos, with application of all 
appropriate laws and regulations, 
including those involving the 
adjudication of claims for exposure to 
asbestos, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




